Opinion filed October 25,
2012
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00096-CV
                                                    __________
 
  TOBY TAYLOR D/B/A TAYLOR
MILLWRIGHT SERVICE, Appellant
                                                             V.
 COOPER NATURAL RESOURCES,
INC., A MISSOURI CORPORATION, 
Appellee

 
                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 10-06-16021
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
Toby
Taylor d/b/a Taylor Millwright Service, appellant, has filed in this court a
motion for voluntary dismissal pursuant to Tex.
R. App. P. 42.1(a)(1).  In the motion, appellant states that this appeal
is “moot” because “the parties have fully compromised and settled all issues in
dispute, and have agreed that the trial court judgment remains in full force
and effect.”  Therefore, in accordance with appellant’s request, we dismiss the
appeal. 
The
motion is granted, and the appeal is dismissed.
 
October 25, 2012
                                                                               PER
CURIAM
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.  


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.